MEMORANDUM OPINION
                                           No. 04-12-00135-CV

                 In re Matinee Media Corporation, Magnolia Radio Corporation,
                                Rick Deitrick, and Greg Shapiro

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Phylis J. Speedlin, Justice

Delivered and Filed: May 9, 2012

PETITION FOR WRIT OF MANDAMUS AND MOTION FOR EMERGENCY RELIEF ARE
DENIED

           On March 2, 2012, relators filed a petition for writ of mandamus.                  The court has

considered relators’ petition for writ of mandamus and is of the opinion that relators are not

entitled to the relief sought. Accordingly, relators’ motion for temporary relief and the petition

for writ of mandamus are DENIED. See TEX. R. APP. P. 52.8(a).


                                                                    PER CURIAM




1
 This proceeding arises out of Cause No. DC 11-322, styled Eugenio Falcon, Antonio Falcon, Eloy Vera, Juan D.
Posada, Jose Vasques, Karina Mascorro, and William Smith v. Matinee Media Corp., Magnolia Radio Corp., Rick
Deitrick, and Greg Shapiro, pending in the 229th Judicial District Court, Starr County, Texas, the The Honorable
Ana Lisa Garza presiding.